NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                    _______________

                                      No. 18-3397
                                    _______________

                               ANSOUMANE DIABATE,
                                          Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                      Respondent
                            _______________

                       On Petition for Review of a Decision of the
                          United States Department of Justice
                            Board of Immigration Appeals
                                     (A200-764-922)
                      Immigration Judge: Margaret R. Reichenberg
                                   _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                on September 12, 2019

        Before: HARDIMAN, GREENAWAY, JR., and BIBAS, Circuit Judges.

                                  (Filed: October 9, 2019)
                                     _______________

                                       OPINION*
                                    _______________




*
 This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
BIBAS, Circuit Judge.

   Courts must enforce the law even when the results seem inequitable. Ansoumane Dia-

bate fled violence, came to the United States, and overstayed his visa. Though an immigra-

tion judge ordered him removed, he was allowed to stay here under an Order of Supervi-

sion. For many years, he complied with that order, routinely checking in with immigration

officers. He also got a job and married a disabled American citizen, caring and providing

for her. Yet the government later detained him and now wants to remove him. He attacks

his removal proceedings and seeks to reopen them.

   But our hands are tied. Even though the Notice to Appear lacked the date and time of

his removal proceedings, the immigration judge still had jurisdiction. And the Board of

Immigration Appeals has almost unfettered discretion to reopen removal proceedings or

not. It decided not to do so, and we lack jurisdiction to review that decision. So we must

dismiss Diabate’s petition for review.

                                     I. BACKGROUND

   Diabate is a native and citizen of Guinea. After the military violently attacked him and

his family because of their ethnicity and political opinions, he fled the country. Nearly two

decades ago, he entered the United States lawfully on a nonimmigrant visa. But he over-

stayed the visa’s one-year term.

   Many years later, immigration officers detained Diabate. They served him with a Notice

to Appear before an immigration judge in Newark, New Jersey “on a date to be set [and]

at a time to be set.” App. 276 (emphases added). Thirteen days later, the immigration judge




                                             2
followed up and notified him that the hearing would happen the next morning at 8:30 a.m.

He appeared at the hearing by video link and got a continuance, and then another one.

   At the rescheduled hearing, Diabate conceded that he was removable. He applied for

asylum, withholding of removal, and relief under the Convention Against Torture. The

immigration judge denied all relief and ordered him removed. Diabate did not seek judicial

review of this decision.

   Rather than deporting him, immigration officers released Diabate from custody under

an Order of Supervision. The Order required him to report to immigration officers period-

ically and to notify them before traveling beyond New York and New Jersey.

   About two years later, he married an American citizen. He admirably cared for his dis-

abled wife and provided for her. And his wife filed a visa petition to adjudicate their mar-

riage as valid. Immigration officers approved this petition, letting him apply for permanent

residency under 8 U.S.C. § 1151(b)(2)(A)(i). But the approval “d[id] not guarantee that [he]

w[ould] subsequently be found to be eligible for a visa . . . or adjustment of status.” App. 25.

   For years, Diabate complied with the Order of Supervision. He dutifully reported to

immigration officers. He found a job as a security guard and later as a truck driver. But one

day, when he voluntarily checked in with immigration officers, they nabbed him to deport

him. He filed a habeas petition, which remains pending, and has since been released. Dia-

bate v. Nielsen, No. 18-cv-12502, at 3–4 (D.N.J. Aug. 27, 2018), ECF No. 5 (order granting

a temporary restraining order, stay of removal, and immediate release from detention).

   Separately, he moved to cancel or reopen his removal proceedings. He argued that the

immigration judge had lacked jurisdiction to hear the removal proceedings under Pereira v.


                                               3
Sessions, 138 S. Ct. 2105 (2018), because the Notice to Appear lacked the date and time

of his hearing. And he asked the Board to reopen his case for new relief because he was

married to a U.S. citizen and his wife would suffer hardship if he were to be removed.

   The Board denied his motion and affirmed the finality of his removal order. It held that

his motion was statutorily barred as untimely and that Pereira did not apply. It also held

that his circumstances were not sufficiently “exceptional” to warrant reopening the case.

App. 4.

   Diabate timely appealed this decision. The Board had jurisdiction to review the immi-

gration judge’s removal order under 8 C.F.R. § 1003.1(b)(3). We have jurisdiction under

8 U.S.C. § 1252(a). We review the denial of a motion to reopen for abuse of discretion and

will reverse if it is “arbitrary, irrational, or contrary to law.” Fadiga v. Att’y Gen., 488 F.3d
142, 153 (3d Cir. 2007) (internal quotation marks omitted). And we review the Board’s

legal conclusions de novo. Roye v. Att’y Gen., 693 F.3d 333, 339 (3d Cir. 2012).

                    II. THE IMMIGRATION JUDGE HAD JURISDICTION
                        OVER DIABATE’S REMOVAL PROCEEDINGS

   A. The jurisdictional regulations do not require specifying a date and time

   The filing of a Notice to Appear or other charging document begins proceedings before

an immigration judge and vests jurisdiction. 8 C.F.R. §§ 1003.13, 1003.14(a). Diabate ar-

gues that jurisdiction never vested because his Notice was deficient: it lacked the date and

time of his hearing.

   But our recent decision forecloses this argument. Nkomo v. Att’y Gen., 930 F.3d 129

(3d Cir. 2019). Joining seven sister circuits, we held in Nkomo that the omission of the date



                                               4
and time from a Notice to Appear does not deprive an immigration judge of jurisdiction to

decide removability. Id. at 133 (collecting cases). We did so by limiting Pereira’s date-

and-time requirement to the elements of § 1229(a), the provision at issue there. Id. at 133–

34.

      B. The jurisdictional regulations are valid

      Diabate also attacks the jurisdiction-vesting regulations directly, arguing that they con-

flict with the statute, 8 U.S.C. § 1229(a)(1). This argument fails as well.

      His argument is simple: The statute requires a “notice to appear” to specify “[t]he time

and place at which the proceedings will be held.” 8 U.S.C. § 1229(a)(1), (a)(1)(G)(i). But

the jurisdictional regulations, as interpreted by the Board, do not require a Notice to Appear

to specify the proceedings’ date, time, or place. Matter of Bermudez-Cota, 27 I. & N. Dec.

441, 443–47 (BIA 2018) (interpreting 8 C.F.R. §§ 1003.14(a), 1003.15(b), and 1003.18(b)).

So, he argues, the regulations conflict with the statute.

      This argument might have held water if the basis of the jurisdictional regulations were

§ 1229(a)(1). But it is not. The authority to promulgate those regulations comes from

8 U.S.C. § 1103(g)(2).

      And as we explained in Nkomo, the notice specified in § 1229(a)(1) is different from

that in the jurisdictional regulations. 930 F.3d at 134. The notice required by the regulations

is a jurisdiction-vesting “charging document.” Id.; 8 C.F.R. §§ 1003.13, 1003.14(a). Noth-

ing in the Immigration and Nationality Act requires a charging document to meet all of

§ 1229(a)(1)’s conditions. See Santos-Santos v. Barr, 917 F.3d 486, 490 n.4 (6th Cir. 2019).

So even when it does not, a charging document can still “commence immigration


                                                5
proceedings and vest jurisdiction with the [immigration judge].” Id. Thus, “[t]here is no

‘glue’ to bind § 1229(a) and the jurisdictional regulations.” Karingithi v. Whitaker, 913
F.3d 1158, 1161 (9th Cir. 2019). The jurisdictional regulations do not conflict with the

statute, so they are valid.

   C. Diabate failed to exhaust his argument that the Notice violated the jurisdic-
      tional regulations

   In the alternative, Diabate argues that the Notice violated the jurisdictional regulations.

In removal proceedings, the regulations require the Notice to specify the initial hearing’s

date, time, and place “where practicable.” 8 C.F.R. § 1003.18(b). The omission of this in-

formation, he argues, violated his due process right to a fair hearing.

   But Diabate did not exhaust this argument. Even reading his pleadings liberally, he

never raised it below. And because neither the immigration judge nor the Board considered

this argument, we have no jurisdiction to hear it. 8 U.S.C. § 1252(d)(1). So the notice was

valid, and the immigration judge had jurisdiction.

                 III. WE LACK JURISDICTION TO REVIEW THE BOARD’S
                       DENIAL OF DIABATE’S MOTION TO REOPEN

   Next, we must decide whether we have jurisdiction to review the Board’s decision not

to reopen Diabate’s removal proceedings. We do not.

   The Board has jurisdiction to adjudicate a motion to reopen proceedings under 8 C.F.R.

§ 1003.2(g)(2)(i). It “may at any time reopen or reconsider on its own motion any case in

which it has rendered a decision.” Id. § 1003.2(a). It exercises this discretion “sparingly”

and only in “truly exceptional situations.” Matter of G-D-, 22 I. & N. Dec. 1132, 1133–34




                                              6
(BIA 1999). Even in exceptional situations, it need not choose to reopen. Sang Goo Park

v. Att’y Gen., 846 F.3d 645, 650 (3d Cir. 2017).

   We have jurisdiction to review the Board’s denial of a motion to reopen. But the

Board’s discretion to reopen is “functionally unreviewable.” Id. at 651. We can review it

in only two circumstances, neither of which is present here.

   First, the Board did not rely on an “incorrect legal premise.” Id. Diabate claims that it

did so by ignoring his motion to reopen. Not so. The Board considered his arguments,

citing regulations and its decisions. And it held that he failed to present “exceptional cir-

cumstances” to reopen the proceedings. App. 4.

   Second, the Board did not constrain its discretion through a “settled course of adjudi-

cation.” Sang Goo Park, 846 F.3d at 651–52. Diabate claims that the Board has adopted a

settled rule requiring it to provide a “reasoned explanation” for why it is denying a motion

to reopen. Pet’r Br. 21–22. He cites several unpublished opinions in which the Board did

explain its denials. But they establish no such rule. Sometimes the Board has done so; at

other times, it has not. Compare Matter of Rosado, 2018 WL 6618244, at *1 (BIA Oct. 17,

2018), with Matter of Vasquez-Cruz, 2018 WL 7572465, at *2 (BIA Nov. 28, 2018). So

there is no settled rule requiring an explanation. We thus cannot review the Board’s denial

of his motion.

                                        * * * * *

   We appreciate Diabate’s plight. Though he overstayed his visa, he fled Guinea nearly

two decades ago for fear of violence. Since then, he has made America his home, holding

down an honest job and supporting and caring for his disabled wife.


                                             7
   But the law is squarely against him. Under our precedent, an immigration judge has

jurisdiction over removal proceedings even if the notice to appear lacks the hearing’s date

and time. And this is not the rare case in which we can review the Board’s denial of a

motion to reopen. So we will dismiss his petition for review.




                                            8